Citation Nr: 1220708	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  06-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for lower back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected lower back disability (TDIU), to include on an extra schedular basis pursuant to 38 C.F.R. § 4.16(b).

			
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to March 1983, and from October 1984 to July 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO, inter alia, granted an increased, 20-percent rating for the Veteran's service-connected lumbosacral strain, effective August 25, 2003 (the date of claim for increase), and denied service connection for right leg, left leg, right knee, and left knee disabilities, each as secondary to service-connected bilateral pes planus.  In November 2004, the Veteran filed a notice of disagreement (NOD).  By rating decision in July 2006, the RO granted a 30-percent rating for lumbosacral strain, effective November 3, 2004.  A statement of the case (SOC) was issued in July 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2006. 

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  As noted previously by the Board, given the Veteran's testimony regarding the improper characterization and evaluation of his service-connected lower back disability, previously characterized as lumbosacral strain, in March 2009, the Board characterized the disability more broadly, as now reflected on the title page. 

In March 2009, the Board denied the Veteran's claims for service connection and remanded the claims for a rating in excess of 20 percent for lower back disability prior to November 3, 2004, and for a rating in excess of 30 percent for lower back disability from November 3, 2004, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the AMC, awarded a 30 percent rating for the Veteran's low back disability for the period prior to November 3, 2004, but continued to deny the claim for a rating in excess of 30 percent for the entire appellate period (as reflected in a November 2010 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.  

In March 2011, the Board, again, remanded the claim on appeal to the  RO, via the AMC in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a February 2012 SSOC) and returned the matter on appeal to the Board for further consideration.

For reasons expressed in more detail, below, the Board has also recharacterized the Veteran's claim for an increased rating for a lower back disability as encompassing a claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (2011).  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board notes that, while the Veteran was previously represented by the Military Order of the Purple Heart of the U.S.A. (MOPH), in September 2011, after certification of the appeal to the Board, MOPH submitted a written motion to revoke its Power of Attorney.  MOPH also certified that a copy of the motion was mailed to the Veteran, in compliance with 38 C.F.R. § 20.608(b) (2011).  In the more than nine months that has passed since that motion, the Veteran has filed a response.  The Board deems the MOPH Power of Attorney revoked.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The Board's decision addressing the claim for an increased rating for the Veteran's lower back disability is set forth below.  The claim for a TDIU is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC..  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board again notes that the Veteran previously raised claims for service connection for cervical spine disability, for neuropathy, and for radiculopathy.  It does not appear that any of these claims has yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  From the August 25, 2003, date of claim for higher rating through November 9, 2003, the Veteran's lower back disability primarily manifested by some decreased range of motion with pain; however, no severely limited motion or ankylosis of any portion of  spine was shown, there were no separately ratable neurological manifestations of lumbar spine disability, and no disc involvement was shown.  . 

3.  From the date of a November 10, 2003, VA/QTC examination, the Veteran's lower back disability has been manifested by motion limited by pain, including the onset of pain at 30 degrees flexion, but there has been no ankylosis if any portion of the spine; nor has there been evidence of separately ratable neurological manifestations of lumbar spine disability, or incapacitating episodes of intervertebral disc syndrome (IVDS) necessitating bed rest prescribed by a physician, 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for lower back disability, from August 25, 2003, through November 9, 2003, to include on an extra-schedular basis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (as in effect prior to September 26, 2003), and General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (as in effect from September 26, 2003). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent, but no higher, rating for lower back disability, from November 10, 2003, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In March 2006, May 2009, June 2010, and March 2011 post-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for a higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; these letters also provided the Veteran with general information pertaining to VA's  assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

After issuance of these letters, and the opportunity for the Veteran to respond, the July 2006 SOC and September 2007, June 2008, November 2008, July 2010, November 2010, and February 2012 supplemental SOCs (SSOCs) reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).   

The Board also points out that the SOC and SSOCs set forth pertinent former and revised criteria for rating spine disability (the timing and form of which suffices for Dingess/Hartman). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the VA vocational rehabilitation file.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2009 Board hearing, along with various written statements provided by the Veteran and his former representative.  

Reports of the November 2003 and June 2006 VA/QTC examinations, and the June 2010 VA examination are also of record and were considered in connection with the appeal.  In March 2011, the Board remanded the issue for further examination.  In April 2011, the Veteran was scheduled for VA examination at the VA Medical Center in Long Beach.  The Veteran arrived for the examination, but left before he was seen.  The examiner, nonetheless, completed a report, which is of record.  In a call to VA in April 2011, the Veteran claimed to have left after having been required to wait in his wheelchair for five hours.  However, the Veteran again recounted his experience in an April 2012 written statement, this time describing his wait as one hour.  The Veteran later requested to be seen at a different VA treatment facility, after which the RO attempted to schedule him at the Loma Linda VA medical facility.  

He was examined in September 2011 by a physician assistant (PA) for the orthopedic aspect of his examination, and by a nurse practitioner (NP) for the peripheral nerve examination.  Because the Board's remand required examination by a physician, the RO attempted to reschedule a new examination.  In October 2011, he was again scheduled at the Loma Linda facility, but this time the Veteran brought with him a tape recording device.  Upon learning that such a device was not permitted, the Veteran left the facility and was not seen.  Several additional memorandums are included in the file showing attempts to schedule the Veteran for the requisite examination.  Ultimately, the Veteran required that the facility commit to transferring him from his wheelchair to the examining table.  Because a facility was unable to do so, the Veteran was not examined.  

Essentially, the Veteran did not cooperate with the efforts to fully comply with the Board's remand directives.  The Board finds that the extensive effort made by the RO to schedule the examinations, which failed due to a lack of cooperation on the part of the Veteran, and not due to action by the RO, substantially complies with the Board's remand directives, to the extent reasonably possible.  In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Board finds that no additional RO action to further develop the record on the claim for entitlement to an increased rating for the lower back condition is warranted.

The Board notes that the Veteran recently submitted a copy of a May 2008 Social Security Administration (SSA) Decision awarding disability benefits to the Veteran for several disabilities, including the back.  The Board finds that the increased rating aspect of the Veteran's claim may be decided without remand to obtain additional SSA records, as there is evidence in the claims folder creating a current picture of the severity of the Veteran's lower back disability.  There has been no argument that the SSA records are pertinent to the claim being adjudicated in this aspect of the decision as to require that additional adjudication resources be expended to obtain these records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  The TDIU aspect of this claim, however, does require the records discussing the Veteran's employability, so the SSA records are further considered in the remand, below.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Historically, by rating action of October 1987, the RO granted service connection for lumbosacral strain, and assigned an initial noncompensable rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective July 25, 1985.  In a statement received by VA on August 25, 2003, the Veteran raised a claim for an increased rating for his service-connected lumbosacral strain.  In a rating decision of January 2004, the Veteran's rating for his lumbosacral strain was increased to 20 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective August 25, 2003.  The Veteran filed a notice of disagreement with the rating assigned in November 2004.  In a rating action of July 2006, the Veteran's rating for his lumbosacral strain was increased to 30 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective November 3, 2004.  And, in a rating decision of November 2010, the RO awarded the 30 percent rating, effective August 25, 2003, and characterized the disability as lower back disability pursuant to the Board's recharacterization of the issue in March 2009.  

Effective September 26, 2003 (during the pendency of this appeal), VA revised the criteria for rating all disabilities of the spine, including lumbosacral strain and degenerative arthritis.  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003). 

In this case, the RO/AMC considered the claim under both the former and revised applicable criteria, as appropriate, and the RO has given the Veteran notice of the former and revised applicable criteria in the SOC and SSOCs.  Hence, there is no due process bar to the Board also considering the claim in light of the former and revised applicable rating criteria, as appropriate. 

A.  Prior to September 26, 2003

Under former Diagnostic Code 5295, a 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; a 40 percent rating was warranted for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on force motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 

[Parenthetically, the Board notes that, as a point of reference, standard or normal ranges of thoracolumbar spine motion are as follows:  forward flexion, from 0 to 90 degrees; extension, from 0 to 30 degrees; right and left lateral flexion, each, from 0 to 30 degrees; and right and left lateral rotation, each, from 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Plate V (2011).] 

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected back disability is not warranted at any point pertinent to this appeal prior to September 26, 2003. 

The Board acknowledges that there is little medical evidence of record for the period prior to September 2003.  However, the Board has considered the available medical evidence of record (to include medical evidence following this period) to evaluate the severity of the Veteran's low back impairment for this period under the former criteria.

In August 2003, just prior to filing his claim, the Veteran sought treatment of his feet, at which time symptoms related to the back were also reported, albeit not in detail.  In fact, the initial report of detailed findings as to the severity of the Veteran's back disability during the course of this appeal are shown in the November 2003 VA/QTC examination report.  At that time, he reported localized lower back pain that lasts all day.  Flare-ups were reported, and he was noted to be able to function during flare-up.  There was no requirement of bed rest reported at the time of this examination.  Range of motion was as follows:  active flexion limited to 40 degrees, with pain at 30 degrees; active extension limited to 15 degrees, with pain at 15 degrees; active right and left lateral flexion limited to 15 degrees with pain at 15 degrees; and right and left rotation limited to 25 degrees with pain at 25 degrees.  The limitations were noted as due to pain, fatigue, weakness, lack of endurance, and incoordination.  For this reason, the 30 percent rating was assigned.  While this examination occurred after September 26, 2003, the Board finds that it is reasonable to assume that it is an accurate picture of the severity of the Veteran's back disability in August and September 2003.

A higher 40 percent disability rating is not warranted under former DC 5295, as the medical evidence does not demonstrate that the Veteran experienced severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on force motion. 

The Board points out that, for the pertinent period prior to September 26, 2003.the 30 percent rating assigned adequately compensates the Veteran for any functional loss due to pain and other factors noted in sections 4.40 and 4.45, and DeLuca, during the period in question.  As indicated, the Veteran's complaints of pain were documented in the November 2003 report.  However, the medical evidence does not document, and the Veteran does not specifically allege, any functional loss due to pain greater than that shown objectively during flare-ups or with repeated use.  There also is no evidence of a severe level of weakness, excess fatigability, or incoordination associated with the low back at this juncture.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 30 percent for the period in question under the former criteria.. 

The Board has also considered whether a rating in excess of 30 percent is warranted under any other potentially applicable diagnostic codes in effect prior to September 26, 2003.  However, a higher 40 percent disability rating is not warranted under former Diagnostic Code 5292, as severe limitation of motion was not shown during this period.  While some limitation of motion has been documented, the Veteran's examination report reflects that the Veteran had retained, at the time of examination, significant range of flexion, extension, and rotation based upon the normal ranges of motion of the thoracolumbar spine discussed above.  Moreover, as the medical evidence does not indicate ankylosis, a higher rating under former DC 5289 is not warranted. 

Further, although under former Diagnostic Code 5293, a higher rating was assignable for IVDS on the basis of incapacitating episodes prior to September 26, 2003, the Veteran's disability was not shown involve disc disease or any  incapacitating episodes at that time. Therefore, a rating under former DC 5293 is not warranted for this period of time.  The disability also was not shown to involve any other factor(s) that warrant evaluating the disability under any other former provision(s) of VA's rating schedule. 

B.  Since September 26, 2003

Effective September 26, 2003, criteria for rating all disabilities of the spine (to include lumbosacral strain, now designated as Diagnostic Code 5237), are set forth in a General Rating Formula for Diseases and Injuries of the Spine. That formula provides that a 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243). 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V. 

Also, Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating service-connected spine disability. 

Considering the pertinent evidence in light of the applicable criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating for the Veteran's lumbar spine disability is warranted as of November 10, 2003. 

 VA/QTC examination conducted on that date revealed active flexion of the thoracolumbar spine limited at 40 degrees, with pain at 30 degrees.  X-ray examination revealed minimal spondylosis.  On physical examination, tenderness to palpation in the thoracolumbar region was noted, but no evidence of radiculopathy.

A private examiner submitted a report related to his initial orthopedic evaluation of the Veteran in March 2004.  Lower back pain continued, and there were still no reports of associated leg pain, numbness or paresthesias, although pain was noted to radiate occasionally to both groins.  Flexion was reported as to 60 degrees at that time without elaboration as to pain.  The Veteran was again examined by a private physician in July 2004, at which time he continued to report ongoing low back pain, with some numbness in the left and the right leg.  At this time, lumbar range of motion was measured as 50 degrees flexion, 20 degrees extension, 20 degrees lateral bending, along with point tenderness to palpation.  Thus, the 2004 private records show that the Veteran's back symptoms were slightly improved from those described in the November 2003 VA/QTC examination report.  However, the remaining record shows a somewhat consistent range of motion finding that is similar to the November 2003 finding.

In June 2006, the Veteran was again afforded VA/QTC examination of his lumbar spine.  The symptoms were consistently reported as constant pain throughout the day with radiation to both legs.  The examiner noted, per the Veteran's report, that he is not able to function without medication and that he sometimes requires complete bed rest.  There is no evidence, however, that this bed rest was prescribed by a physician.  Physical examination revealed active flexion limited to 40 degrees with pain beginning at 20 degrees, extension limited to 0 degrees with pain at 0 degrees, right and left lateral flexion limited to 15 degrees with pain at 15 degrees, and rotation limited to 15 degrees with pain at 15 degrees.  The examiner again noted that motion was limited by pain, fatigue, weakness, lack of endurance, and incoordination following repetitive use.  Yet, there was no evidence of intervertebral disc syndrome with chronic and permanent nerve root involvement.

Outpatient records continue to document the Veteran's ongoing back pain, but fail to show range of motion measurements, or to show any prescription of bed rest during the years immediately following the 2006 examination.  In June 2007, a VA treatment note continues to report chronic back pain, but makes no findings as to range of motion.  The Veteran reported that he had intermittent visits with a private physician, but stopped going after he was told to live with the pain.  In March 2008, the Veteran's VA primary care physician submitted a note showing that he continued to have back pain, but that he refused treatment at VA and wished to continue with a private physician.  At the time of his January 2009 Travel Board hearing, the Veteran again suggested that he has severe and chronic back pain and that the prior VA examiner did not accurately describe its severity.  In March 2009, the Board remanded the issue for new examinations, both orthopedic and neurological, by VA physicians.

The record reflects that the Veteran had back surgery with a private doctor in June 2009.  A March 2009 MRI revealed disc protrusion and the surgery was conducted to excise the ruptured disc.  The next VA examination was in June 2010, after the surgery.  Continued pain, fatigue and restricted motion was reported.  The examiner made note that the Veteran's gait was normal at this time.  There existed no evidence of spasm, atrophy, guarding, pain with motion, tenderness or weakness.  Lumbar range of motion was flexion 0 to 30 degrees, extension 0 to 10 degrees, and left and right lateral flexion and rotation 0 to 10 degrees.  The examiner noted that the motion was with pain and that the pain was evidenced with repetitive motion, but that there was no additional loss of motion after repetition.  The Veteran again suggested that he experienced incapacitating episodes, but there is no evidence of duration or frequency, and no evidence that bed rest was prescribed by a physician.  In fact, the only evidence of the requirement of bed rest is found in the Veteran's reports to physicians.  While he is competent to report his feeling of the need to rest due to back pain, he is not competent to prescribe the medical need for a period of bed rest.  Nonetheless, the examiner did suggest that the incapacitating episodes are due to IVDS.  

Peripheral nerve examination at that time also revealed foramina stenosis, and severe advanced left forward radiculopathy and moderate to severe L5 nerve radiculopathy.  The Board, in March 2011, found these cursory notations of IVDS and radiculopathy to be inadequate and remanded the issue for a more in-depth examination of the orthopedic and neurological aspects of the Veteran's disability.

As noted in the duty to assist section, above, the Veteran was scheduled for VA examination in April 2011, but left the facility prior to the examination.  The VA examiner wrote a report without the benefit of examination, but spoke only to the issue of service connection.  As such, the Board finds that this examination report is not pertinent to this rating claim.

In September 2011, the Veteran was examined by a VA physician's assistant and nurse practitioner.  Again, the Board is aware of its requirement on remand that a VA physician conduct the examination.  However, due to a lack of cooperation on the part of the Veteran, such examination did not occur.  Thus, the Board has determined that the VA examinations conducted, albeit not by VA physicians, do substantially comply with the March 2011 remand directives, and because the examiners, while not medical doctors, are competent medical professionals, the Board finds that these examinations are indeed adequate for rating purposes.

At the time of examination, forward flexion was again noted to end at 30 degrees, and painful motion began at 20 degrees on flexion.  Repetitive testing was not conducted because the Veteran began experiencing severe spasms during the initial range of motion movements.  Functional loss due to the back was noted as less movement than normal, weakened movement, pain on movement, interference with sitting, standing and/or weight bearing, and difficulty rising from a seated position.  The examiner also observed severe tenderness and spasms on the left lumbar spine, as well as a hesitant gait, wide based with cane, antalgic.  Radicular pain was also noted in this examination report.  In particular, mild constant pain was reported in the right lower extremity, and severe intermittent pain in the left lower extremity.  Numbness was also shown.  The examiner assessed this as involving the femoral nerve on the left, and the sciatic nerve on both sides, left greater than right.  No other neurologic abnormalities were described.  This examiner also clearly noted that the Veteran does not have IVDS of the thoracolumbar spine and has not had incapacitating episodes in the prior twelve months.

Also in September 2011, the Veteran was examined in a separate peripheral nerve examination.  The symptoms were similarly reported as severe back pain causing gait instability and numbness.  This examiner, however, performed sensory physical examination.  The findings were normal as to the right and left lower extremity tibial and peroneal nerve.  The examiner made note that severe collapsing, giving way, and pseudoweakness make it impossible to fully quantify, but that when the Veteran was able to give good effort, his nerve function appeared to be normal.  The antalgic gait and imbalance were noted as being due to the severe back pain.  The examiner concluded by stating that although the Veteran does have radicular symptoms, she could not objectify this on examination.  Further, radiculopathies involve lower motor neurons and can therefore produce weakness, atrophy, and loss of reflexes in the myotomal distribution.  On examination, none of these factors were found, and, in fact, the Veteran had brisk 3+ reflexes including easily elicited hamstring reflexes (which assess the L5 nerve roots).  And, his sensory examination was unremarkable.  Therefore, the examiner found that there is no objective evidence on examination of a lumbosacral radiculopathy involving the motor or sensory nerve fibers.  Thus, while symptoms suggesting possible radiculopathy appear at various times throughout this appeal period, the September 2011 VA examiner provides sound reasoning as to why these symptoms are not in fact related to any radiculopathy, but are actually further symptoms showing the severity of the Veteran's lower back orthopedic disability.  

As noted above, under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Here, the findings in the VA/QTC examination report dated November 10, 2003, show that the Veteran's flexion of the thoracolumbar spine was limited to 40 degrees, with pain beginning at 30 degrees.  Similarly, in June 2006, flexion was limited to 40 degrees with pain beginning at 20 degrees.  In June 2010, flexion was further limited, ending at 30 degrees.  And, most recently, in September 2011, flexion ended at 30 degrees, with painful motion beginning at 20 degrees on  flexion  

As indicated above, evaluation of the disability at issue must include consideration of functional loss due to pain and other factors, as mandated  by 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at  204-7.  (1995).  See also Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010) (holding that, when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue).  Moreover, pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

In this case, because pain began at 30 degrees on flexion as of the date of the November 10, 2003, VA/QTC examination, the Board finds that flexion was limited at that time, due to pain, at 30 degrees, which meets the criteria for a 40 percent rating under the General Rating Formula.  This level of severity continues to the present, as demonstrated in the reports of June 2006, June 2010, and September 2011 examinations, so the Board finds that this rating is appropriate from the date of the examination forward, without any need to stage the rating. 

However, there is no basis for assignment of a rating in excess of 40 percent under the General Rating Formula.  There has been no  evidence of any ankylosis of the thoracolumbar spine, and the Veteran has not complained of an inability to move his spine; hence a rating in excess of 40 percent is not assignable at any point since September 26, 2003. 

Additionally, as the record presents no basis for the assignment of separate ratings for orthopedic and neurological manifestations of service-connected low back disability, the Board also finds that Note (1) of the General Rating Formula also provides no basis for higher rating since September 26, 2003.  Although the Veteran has continued to complain of lower extremity pain and numbness, VA examination confirmed that the Veteran's symptoms are related to his low back orthopedic complaints, but that there is no objective evidence of any nerve abnormality or damage, to include a confirmed diagnosis of radiculopathy.  As such, no separately ratable neurological manifestation of lumbar spine disability has been medically demonstrated.. 

The Board further finds that no other revised criteria provides basis for assignment of a rating in excess of 40 percent at any point since September 26, 2003.   The Board notes that while, effective September 26, 2003, the rating schedule provides a Formula for Rating IVDS Based on Incapacitating Episodes, that formula does not appear to be applicable here. Although the record includes some suggestions of disc involvement associated with the Veteran's service-connected lumbar spine disability, the September 2011 VA examiner resolved that a diagnosis of IVDS is not appropriate here. 

Even the Veteran's service-connected lower back disability did involve disc impairment, or, given the comments and assertions of record with respect incapacitating episodes, evaluation of the disability under this formula was appropriate, no higher rating is assignable.  Under the Formula a 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a prior 12-month period, and a 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during a prior 12-month period. For purposes of evaluation under Diagnostic Code 5243 (the diagnostic code for IVDS), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.   

In this case, the Veteran periodically reported the need for bed rest, but the medical record is devoid of evidence showing that bed rest was prescribed by a physician at any time pertinent to the period under consideration.   The Board also finds it noteworthy to mention that even the Veteran has not asserted or even suggested that, at time since September 26, 2003, he has required the extent bed rest required for a even a 40 percent rating under this Formula-much less the extent required for the next higher, 60 percent rating.  ..

C.  Both Periods

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the August 2003 claim for increase has the Veteran's service-connected low back disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.
 
The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun. 

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration at all pertinent points.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability. While the Veteran has asserted that his ability to work is significantly affected by his back disability, this matter is will be discussed in connection with the TDIU claim, addressed in the remand, below. 

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral or remand for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

For all the foregoing reasons, the Board concludes that, while a rating in excess of 30 percent for service-connected lower back disability must be denied prior to November 10, 2003, the record supports assignment of a 40 percent, but no higher, rating for the lower back disability, as of November 10, 2003,  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for a 40 percent rating are met from November 10, 2003, but finds that the preponderance of the evidence is against assignment of any rating higher than that assigned before or since that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

A rating in excess of 30 percent for the service-connected lower back disability, from August 25, 2003, through November 9, 2003, is denied.

A 40 percent rating for the lower back disability, from November 10, 2003, is granted, subject to the legal authority governing the payment of compensation benefits.  


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

First addressing the characterization of the appeal, the Board notes that the record establishes that the Veteran has not worked since August 2006 and that the Social Security Administration (SSA) Decision dated in November 2009 deems him disabled under SSA standards as of August 28, 2006.  The disabilities for which SSA finds the Veteran disabled includes lumbosacral spine sprain/strain with multi-level disc bulges.  This evidence, therefore, raises the issue of entitlement to a TDIU due to the service-connected lumbar spine disability.  On these facts, the claim for a TDIU is essentially a component of the claim for a higher rating for the lower back disability discussed in the decision, above.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the Board finds that after giving the Veteran an opportunity to file a formal claim for a TDIU due to service-connected lumbar spine disability,  and completing the other actions noted below, the RO should adjudicate the matter of the Veteran's entitlement to a TDIU due to service-connected lower back disability, in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993)..

As noted, the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991). Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file copies of all medical records underlying the SSA determination contained in the claims folder, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Also, to ensure that all due process requirements are met, the RO should also give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should also explain how to establish entitlement to a TDIU due to the lower back disability. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted (to include arranging for the Veteran to undergo examination, if appropriate) prior to adjudicating the claim remaining  on appeal. 

The Board points out that in adjudicating the matter of a TDIU due to service-connected lower back disability, even though the percentage requirements for award of a schedular TDIU (pursuant to 38 C.F.R. § 4.16(a)) are not met, the RO should consider whether the criteria for invoking the procedures for award of a TDIU due to lower back disability on an extra-schedular basis set forth in 38 C.F.R. § 4.16(b), are met.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to lower back disability.

2.  The RO should request that SSA furnish a copy of its file, including copies of all medical records underlying the  November 2009 disability determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for a TDIU due to lower back disability that is not currently of record.  

The RO's letter should specifically explain how to establish entitlement to a TDIU due to lower back disability.  The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination, if appropriate), the RO should adjudicate the claim for a TDIU due to lower back disability in light of all pertinent evidence and legal authority (to include, if appropriate, the matter of a TDIU due to lower back disability under 38 C.F.R. § 4.16(b)).

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered-to include 38 C.F.R. § 4.16(b)-along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This remand must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


